Citation Nr: 0713781	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  00-22 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange (AO) 
exposure.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
November 1974.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision in which the RO 
declined to reopen the appellant's claim for service 
connection for the cause of the veteran's death, as a result 
of exposure to herbicides.  The appellant filed a notice of 
disagreement (NOD) in August 2000, and the RO issued a 
statement of the case (SOC) in September 2000.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2000.

In May 2001, the Board reopened the appellant's claim for 
service connection for the cause of the veteran's death, and 
remanded to the RO the claim for service connection, on the 
merits, for further development, to include obtaining VA and 
private medical records and for Veterans Claims Assistance 
Act of 2000 (VCAA) notice.  The RO completed all requested 
action and continued to deny the claim.  

In October 2003, the Board remanded the claim for RO review 
of newly submitted evidence.  After completion of the 
requested actions in the remand, the RO continued denial of 
the claim (as reflected in the March 2005 supplemental 
statement of the case (SSOC)) and returned the matter to the 
Board for further appellate consideration.  

In July 2005, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2006, 
the Court granted the parties' joint motion for remand, 
vacating the Board's decision, and remanding the claim to the 
Board for further proceedings consistent with the joint 
motion.  

In November 2006, the Board remanded to the RO (via the 
Appeals Management Center (AMC), in Washington, DC)) the 
appellant's claim for service connection for the cause of the 
veteran's death for action consistent with the joint motion.  
After accomplishing further action, the RO continued denial 
of the appellant's claim (as reflected in the January 2007 
SSOC).

For the reasons set forth below, the matter on appeal is, 
again, being remanded to the RO via the AMC .  VA will notify 
the appellant when further action, on her part, is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The Board notes that during service, the veteran was treated 
for persistent and recurrent symptoms of abdominal pain, 
indigestion, and diarrhea over the last 15 years of his 
service.  In addition, the appellant has stated that the 
veteran continued to experience these symptoms following his 
discharge from service until his death.  The veteran's death 
certificate shows that he died of adenocarcinoma of the 
duodenum.  Consistent with the Joint Motion, in the November 
2006 remand, the Board directed the RO to obtain a medical 
opinion as to the etiology of the veteran's adenocarcinoma of 
the duodenum; specifically, whether it is at least as likely 
as not that the veteran's adenocarcinoma of the duodenum was 
related to his stomach disorder in service.  The Board 
directed that the physician consider the veteran's in- and 
post-service medical records, as well as the appellant's lay 
statements concerning the veteran's post-Vietnam condition, 
prior to rendering an opinion.  

In December 2006, the RO requested a medical opinion from a 
physician and in January 2007, R.B., Jr., M.D., rendered the 
requested opinion.  Dr. R.B. stated that the veteran's cause 
of death (adenocarcinoma of the duodenum) was not at least as 
likely as not related to his gastrointestinal complaints in 
service.  The physician noted that he had reviewed the 
veteran's medical records; however, he did not note that he 
had reviewed the appellant's statements concerning the 
veteran's symptoms of gastrointestinal complaints following 
the veteran's discharge from service until his death.  In his 
February 2007 written argument, the appellant's attorney 
asserted that a new medical opinion, which took into account 
the appellant's lay statements, to include her August 1988 
statement, her February 1997 claim, and her December 2001 
written statement, was required, in compliance with prior 
directives.  The Board agrees.  

Hence, the RO should obtain a supplemental medical opinion 
from the January 2007 VA physician, if available, or, if 
necessary, an opinion from another physician, to resolve the 
claim on appeal.  The medical opinion provided must not only 
be based upon full consideration of the veteran's documented 
medical history, but must specifically to include 
consideration of the appellant's statements describing the 
continuation of the veteran's symptoms.  

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to submit 
information or evidence pertinent to the claim under appeal.  
The RO's notice letter to the appellant should explain that 
the appellant has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim prior to 
the expiration of the one-year notice period).  The RO should 
also request that the appellant furnish all pertinent 
evidence in her possession.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and development 
action required by the VCAA prior to adjudicating the claim 
for service connection for the cause of the veteran's death, 
to include as due to AO exposure.  

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following action:

1.  The RO should send to the appellant 
and her attorney a letter requesting that 
the appellant provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to her claim for service 
connection for the cause of the veteran's 
death.  The RO should also invite the 
appellant to submit all pertinent 
evidence in her possession, and explain 
the type of evidence that it is her 
ultimate responsibility to submit.  

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, of the efforts that were 
made to obtain them, and describe the 
further action to be taken.

3.  After all available records and 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the 
appellant's response has expired, the RO 
should forward the claims file to the 
physician that rendered the January 2007 
medical opinion, if available, or another 
physician, if necessary

The physician should review the entire 
claims file, to include not only the 
veteran's documented medical history, but 
also the appellant's various statements 
describing the continuation of the 
veteran's symptoms (as reflected in, 
among other documents, her August 1988 
statement, her February 1997 claim, and 
her December 2001 written statement).  
Based on such review, the physician 
should render an opinion, consistent with 
sound medical principles, as whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more  probability) 
that the veteran's documented in-service 
complaints of abdominal pain, indigestion 
and diarrhea over the last 15 years of 
his service (which the appellant alleges 
continued after service) were medically 
related to the adenocarcinoma of the 
duodenum that caused, or substantially or 
materially contributed to cause, the 
veteran's death.  

If a medical relationship is as likely 
as not found, the physician should 
clearly explain the nature of such 
relationship, and the medical and/or 
evidentiary basis for such a finding.  
If the physician concludes that such a 
medical relationship is less likely 
than not, the physician should clearly 
explain the medical and/or evidentiary 
basis for such finding.  If the 
reviewing physician cannot provide the 
requested opinion without resorting to 
speculation, he or she should clearly 
so state.

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for the cause of the veteran's 
death, to include as due to AO exposure, 
in light of all pertinent evidence and 
legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and her attorney an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefit 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but she may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

